 
Exhibit 10.1
 
THIRD BUSINESS FINANCING MODIFICATION AGREEMENT
 
This Third Business Financing Modification Agreement (this “Agreement”) is
entered into as of April 19, 2017, by and among CHROMADEX CORPORATION, a
Delaware corporation, CHROMADEX, INC., a California corporation, CHROMADEX
ANALYTICS, INC., a Nevada corporation (“Existing Borrowers”) and HEALTHSPAN
RESEARCH LLC, a Delaware limited liability company (“New Borrower”, and together
with Existing Borrowers, each, a “Borrower” and collectively, “Borrowers”), and
WESTERN ALLIANCE BANK, an Arizona corporation (“Lender”).
 
1. DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness which may be
owing by Borrowers to Lender, Existing Borrowers are indebted to Lender pursuant
to, among other documents, a Business Financing Agreement, dated November 4,
2016, by and among Existing Borrowers and Lender, as may be amended from time to
time, including, without limitation, by that certain First Business Financing
Modification Agreement dated as of February 16, 2017, and that certain Second
Business Financing Modification Agreement dated as of March 12, 2017 (the
“Business Financing Agreement”). Capitalized terms used without definition
herein shall have the meanings assigned to them in the Business Financing
Agreement.
 
Hereinafter, all indebtedness owing by Borrowers to Lender under the Existing
Documents (defined herein) shall be referred to as the “Obligations” and the
Business Financing Agreement and any and all other Loan Documents executed by
Borrowers in favor of Lender in connection therewith shall be referred to as the
“Existing Documents.”
 
2. ACKNOWLEDGMENT OF DEFAULTS. Borrowers hereby acknowledge that they are
currently in default under the Business Financing Agreement due to (i)
Borrowers’ failure to maintain the minimum Quick Ratio as required by Section
4.12(a) of the Business Financing Agreement (as in effect prior to the date
hereof) for the measuring periods ended January 31, 2017, and February 28, 2017
and (ii) Borrowers’ failure to make New Borrower a Borrower under the Business
Financing Agreement on or prior to April 11, 2017 as required by the Second
Business Financing Modification Agreement (collectively, the “Existing
Defaults”).
 
3. WAIVER OF EXISTING DEFAULTS. On the date of this Agreement, Lender hereby
waives the Existing Defaults. Nothing contained herein shall constitute or
effect a continuing waiver or a course of conduct waiving these or any other
provision of the Business Financing Agreement.
 
4. NEW BORROWER JOINDER. From and after the date hereof, New Borrower hereby
absolutely and unconditionally: (i) joins as and becomes a party to the Business
Financing Agreement as a Borrower thereunder, (ii) assumes all of the
obligations, liabilities and indemnities of a Borrower under the Business
Financing Agreement and all other Loan Documents, and (iii) covenants and agrees
to be bound by and adhere to all of the terms, covenants, waivers, releases,
agreements and conditions of or respecting the Borrowers with respect to the
Business Financing Agreement and the other Loan Documents and all of the
representations and warranties contained in the Business Financing Agreement and
the other Loan Documents with respect to the Borrowers; and (iv) hereby grants
to Lender a continuing security interest in all of such New Borrower’s now owned
and existing and hereafter acquired and arising Collateral, as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise under the Loan Documents)
of all of the Obligations. New Borrower hereby authorizes Lender to file at any
time uniform commercial code financing statements in such jurisdictions and
offices as Lender deems reasonably necessary in connection with the perfection
of a security interest in all of such New Borrower’s now owned or hereafter
arising or acquired Collateral. New Borrower has read the Business Financing
Agreement and affirmatively grants to Lender a security interest in New
Borrower’s Collateral as set forth in said Business Financing Agreement and the
Loan Documents.
 
 
-1-

 
 
5. DESCRIPTION OF CHANGE IN TERMS.
 
A. Modifications to Business Financing Agreement and all Existing Documents:
 
(i) Section 4.12(a) of the Business Financing Agreement hereby is amended and
restated in its entirety and replaced with the following:
 
“(a) Quick Ratio, at all times when any Advances are outstanding, but tested at
each Month End (when Advances are outstanding during such month of measurement
at any time), not less than 0.8 to 1.0.”
 
(ii) The third sentence of Section 1.1 of the Business Financing Agreement
hereby is amended and restated in its entirety and replaced with the following:
 
“It shall be a condition to each Advance that (a) an Advance Request acceptable
to Lender has been received by Lender, (b) all of the representations and
warranties set forth in Section 3 are true and correct in all material respects
on the date of such Advance as though made at and as of each such date, (c)
Borrowers shall deliver to Lender evidence, in form and substance satisfactory
to Lender in its good faith business discretion, that Borrowers have maintained
a Quick Ratio of not less than 0.8 to 1.0 for each of the three (3) months
immediately preceding the date of such request for an Advance, and (d) no
Default has occurred and is continuing, or would result from such Advance.”
 
6. CONSISTENT CHANGES. The Existing Documents are each hereby amended wherever
necessary to reflect the changes described above.
 
7. PAYMENT OF MODIFICATION FEE AND DOCUMENTATION FEE. Borrowers shall pay Lender
(i) a modification fee in the amount of $7,500 plus (ii) all out-of-pocket
expenses (including but not limited to reasonable legal fees and due diligence
fees (if any)) incurred by Lender in connection with the execution of this
Agreement.
 
8. NO DEFENSES OF BORROWERS/GENERAL RELEASE. Each Borrower agrees that, as of
this date, it has no defenses against the obligations to pay any amounts
presently due under the Obligations. Each Borrower (each, a “Releasing Party”)
acknowledges that Lender would not enter into this Agreement without Releasing
Party’s assurance that it has no claims against Lender or any of Lender’s
officers, directors, employees or agents. Except for the obligations arising
hereafter under this Agreement, each Releasing Party releases Lender, and each
of Lender’s and entity’s officers, directors and employees from any known or
unknown claims that Releasing Party now has against Lender of any nature,
including any claims that Releasing Party, its successors, counsel, and advisors
may in the future discover they would have now had if they had known facts not
now known to them, whether founded in contract, in tort or pursuant to any other
theory of liability, including but not limited to any claims arising out of or
related to the Agreement or the transactions contemplated thereby. Releasing
Party waives the provisions of California Civil Code section 1542, which states:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
The provisions, waivers and releases set forth in this section are binding upon
each Releasing Party and its shareholders, agents, employees, assigns and
successors in interest. The provisions, waivers and releases of this section
shall inure to the benefit of Lender and its agents, employees, officers,
directors, assigns and successors in interest. The provisions of this section
shall survive payment in full of the Obligations, full performance of all the
terms of this Agreement and the Business Financing Agreement, and/or Lender’s
actions to exercise any remedy available under the Business Financing Agreement
or otherwise.
 
 
-2-

 
 
9. CONTINUING VALIDITY. Borrowers understand and agree that in modifying the
existing Business Financing Agreement, Lender is relying upon Borrowers’
representations, warranties, and agreements, as set forth in the Existing
Documents. Except as expressly modified pursuant to this Agreement, the terms of
the Existing Documents remain unchanged and in full force and effect. Lender’s
agreement to modifications to the existing Business Financing Agreement pursuant
to this Agreement in no way shall obligate Lender to make any future
modifications to the Business Financing Agreement. Nothing in this Agreement
shall constitute a satisfaction of the Obligations. It is the intention of
Lender and Borrowers to retain as liable parties all makers and endorsers of
Existing Documents, unless the party is expressly released by Lender in writing.
No maker, endorser, or guarantor will be released by virtue of this Agreement
except in accordance with the terms of this Agreement. The terms of this
paragraph apply not only to this Agreement, but also to any subsequent Business
Financing modification agreements.
 
10. REFERENCE PROVISION.
 
A. In the event the Jury Trial waiver is not enforceable, the parties elect to
proceed under this Judicial Reference Provision.
 
B. With the exception of the items specified in Section 8(c) below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Agreement or any other document, instrument or agreement
between the undersigned parties (collectively in this Section, the “Loan
Documents”), will be resolved by a reference proceeding in California in
accordance with the provisions of Sections 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the Loan
Documents, venue for the reference proceeding will be in the state or federal
court in the county or district where the real property involved in the action,
if any, is located or in the state or federal court in the county or district
where venue is otherwise appropriate under applicable law (the “Court”).
 
C. The matters that shall not be subject to a reference are the following: (i)
nonjudicial foreclosure of any security interests in real or personal property,
(ii) exercise of self-help remedies (including, without limitation, set-off),
(iii) appointment of a receiver and (iv) temporary, provisional or ancillary
remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
reference provision does not limit the right of any party to exercise or oppose
any of the rights and remedies described in clauses (i) and (ii) or to seek or
oppose from a court of competent jurisdiction any of the items described in
clauses (iii) and (iv). The exercise of, or opposition to, any of those items
does not waive the right of any party to a reference pursuant to this reference
provision as provided herein.
 
D. The referee shall be a retired judge or justice selected by mutual written
agreement of the parties. If the parties do not agree within ten (10) days of a
written request to do so by any party, then, upon request of any party, the
referee shall be selected by the Presiding Judge of the Court (or his or her
representative). A request for appointment of a referee may be heard on an ex
parte or expedited basis, and the parties agree that irreparable harm would
result if ex parte relief is not granted. Pursuant to CCP Sec. 170.6, each party
shall have one peremptory challenge to the referee selected by the Presiding
Judge of the Court (or his or her representative).
 
E. The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (i) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (ii) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the date of the conference and
(iii) report a statement of decision within twenty (20) days after the matter
has been submitted for decision.
 
F. The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered based upon good cause shown, no party shall
be entitled to “priority” in conducting discovery, depositions may be taken by
either party upon seven (7) days written notice, and all other discovery shall
be responded to within fifteen (15) days after service. All disputes relating to
discovery which cannot be resolved by the parties shall be submitted to the
referee whose decision shall be final and binding.
 
G. Except as expressly set forth herein, the referee shall determine the manner
in which the reference proceeding is conducted including the time and place of
hearings, the order of presentation of evidence, and all other questions that
arise with respect to the course of the reference proceeding. All proceedings
and hearings conducted before the referee, except for trial, shall be conducted
without a court reporter, except that when any party so requests, a court
reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.
 
 
-3-

 
 
H. The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a court
proceeding, including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. Pursuant to CCP Sec. 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and conclusive.
The parties reserve the right to appeal from the final judgment or order or from
any appealable decision or order entered by the referee. The parties reserve the
right to findings of fact, conclusions of laws, a written statement of decision,
and the right to move for a new trial or a different judgment, which new trial,
if granted, is also to be a reference proceeding under this provision.
 
I. If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration. The arbitration will be conducted by a retired judge
or justice, in accordance with the California Arbitration Act Sec.1280 through
Sec.1294.2 of the CCP as amended from time to time. The limitations with respect
to discovery set forth above shall apply to any such arbitration proceeding.
 
J. THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND CLAIMS
RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY
A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND FOR THE
MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL APPLY
TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF OR IN
ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.
 
11. CONDITIONS. The effectiveness of this Agreement is conditioned upon Lender’s
receipt of the following, in form and substance satisfactory to Lender:
 
(a) this Agreement, duly executed by Borrowers;
 
(b) a certificate of each Borrower with respect to incumbency and resolutions
authorizing the execution and delivery of this Agreement;
 
(c) an Intellectual Property Security Agreement, duly executed by New Borrower;
 
(d) payment of a modification fee in the amount of Seven Thousand Five Hundred
Dollars ($7,500), which may be debited from any of Borrowers' accounts,
 
(e) payment of all reasonable expenses incurred by Lender in connection with the
execution hereof, which may be debited from any of Borrowers' accounts; and
 
(f) such other documents, and completion of such other matters, as Lender may
reasonably deem necessary or appropriate.
 
12. NOTICE OF FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS
AND AGREES THAT: (A) THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES, (B) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES, AND (C) THIS WRITTEN AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF
ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF
THE PARTIES.
 
13. COUNTERSIGNATURE. This Agreement shall become effective only when executed
by Lender and Borrowers.
 
 
[Balance of Page Intentionally Left Blank]
 


 
-4-

 
 
IN WITNESS WHEREOF, Borrowers and Lender have executed this Agreement on the
date and year above written.
 
BORROWERS:
 
 
 
 
 
 
CHROMADEX CORPORATION,
a Delaware corporation
 
 
 
 
 
By: /s/ Thomas C. Varvaro
 
 
Name: Thomas C. Varvaro
 
 
Title: CFO
 
 
 
 
 
 
CHROMADEX, INC.,
a California corporation
 
 
 
 
 
By: /s/ Thomas C. Varvaro
 
 
Name: Thomas C. Varvaro
 
 
Title: CFO
 
 

 
 
CHROMADEX ANALYTICS, INC.,
a Nevada corporation
 
 
 
 
 
By: /s/ Thomas C. Varvaro
 
 
Name: Thomas C. Varvaro
 
 
Title: CFO
 
 
 
 
 
 
 
 
HEALTHSPAN RESEARCH LLC,
a Delaware limited liability company
 
 
 
 
 
By: /s/ Thomas C. Varvaro
 
 
Name: Thomas C. Varvaro
 
 
Title: CFO
 
 
 
 
 

 
[Signature Page to Third Business Financing Modification Agreement]
[Signatures continued on the next page]
 
 
-5-

 
 
IN WITNESS WHEREOF, Borrowers and Lender have executed this Agreement on the
date and year above written.
 
LENDER:
 
WESTERN ALLIANCE BANK,
an Arizona corporation
 
 
By: /s/ Justin Vogel
Name: Justin Vogel
Title: Vice President

 
 
[Signature Page to Third Business Financing Modification Agreement]
 
 
-6-
